Citation Nr: 0601494	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  98-01 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury (other than headaches), to include organic brain 
syndrome.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for blackouts.  

4.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to a lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael Prem


INTRODUCTION

The veteran served on active duty from December 1973 to 
February 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 1996 and February 1997 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which, in pertinent part 
denied the veteran's application to reopen a claim for 
service connection for residuals of a head injury, to include 
organic brain disease; and denied service connection for 
headaches, a seizure disorder, and a dysthymic disorder, to 
include as secondary to a service connected chronic 
lumbosacral strain.

In a June 2001 decision, the Board reopened the veteran's 
claim for service connection for residuals of a head injury 
and remanded it so that the RO could comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified, in pertinent part, at 38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005), and readjudicate the claim on a de novo basis.  The 
remaining claims were also remanded to comply with VCAA.  

On remand, the RO issued a rating decision in November 2004, 
which granted service connection for muscle tension and 
migraine headaches, with an evaluation of 30 percent, 
effective from May 24, 1995.  The RO complied with the 
Board's remand instructions and afforded the veteran VA 
psychiatric and neurological examinations.  However, as 
explained below, an addendum to the opinions obtained is 
necessary to resolve the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.
REMAND

The Board notes that the veteran has a lengthy medical 
history, which includes an in-service injury to the left 
frontal portion of his skull in January 1975, and headaches 
following a post service fall in his house in October 1975.  
In order to determine whether the veteran's symptoms are 
related to service, the RO scheduled the veteran for VA 
psychiatric and neurological examinations. 

The veteran underwent the psychiatric examination in February 
2004.  The clinician concluded that the veteran suffers from 
major depressive disorder, an undifferentiated somatoform 
disorder, and an underlying personality disorder not 
otherwise specified with schizoid negativistic and self-
defeating traits.  She then opined that none of these 
conditions were caused or significantly aggravated by the 
veteran's service related lumbosacral strain.  

The veteran underwent the neurological examination in March 
2004.  The examination did not reveal any neurological 
deficits.  The clinician opined in April 2004 that the 
veteran has an epileptic seizure disorder and that his 
neurological symptoms are not related to any head injuries of 
the past.  In May 2004, he again noted that his examination 
did not reveal any neurological deficits.  Nonetheless, he 
stated that that the veteran's headaches are as likely as not 
related to military service.  He then noted that the veteran 
has multiple other vague neurological symptoms such as 
blackout spells, dizziness, muscle cramps in both legs, 
jerking of his legs, etc., which are suspected to be 
functional and are probably related to his somatization 
disorder, but the physician added that these symptoms are 
also as likely as not related to his service related 
condition.  

The RO requested clarification of the apparent inconsistency 
and, in July 2004, the VA clinician once again reviewed the 
veteran's medical records.  He noted that the veteran has 
blackout spells but that he has never given any definite 
history of convulsions.  He therefore opined that the veteran 
does not have an epileptic seizure disorder.  Instead, he 
carries a diagnosis of somatization disorder and depression 
which can cause several neurological symptoms.  The clinician 
opined that the veteran's blackout spells are likely 
secondary to his somatization disorder and that "it is less 
likely than not that the veteran's blackout spells are 
related to the veteran's low back injury." 

The Board notes that neither the psychiatrist nor the 
neurologist made reference to the positive CT scans that the 
veteran underwent in the 1990s.  In June 1993, the veteran 
underwent a CT scan of the head that revealed generalized 
cerebral atrophy.  He underwent another CT scan of the head 
in March 1994 that revealed a small, old, infarct of the 
right internal capsule.  

In light of a CT scan that reveals generalized cerebral 
atrophy and a second CT scan, which revealed a small, old, 
infarct of the right internal capsule, the Board finds that a 
remand is necessary so that the psychiatric and neurological 
clinicians can each provide an addendum that addresses these 
findings.  

The neurological clinician should review the veteran's claims 
file, including the aforementioned CT scans, and be asked to 
opine whether the veteran currently has a seizure disorder; 
blackouts; and/or other residuals of a head injury (other 
than headaches).  If so, he should be asked to opine whether 
it is at least as likely as not (50 percent chance or 
greater) that these findings are due to an in service head 
injury, as opposed to a post service head injury.  

The psychiatric clinician should review the veteran's claims 
file, including the aforementioned CT scans, and opine 
whether the veteran has an organic brain syndrome or any 
other disability that would result in psychological symptoms.  
If so, the clinician should be asked to opine whether the 
disability is at least as likely as not (50 percent chance or 
greater) due to an in service head injury, as opposed to a 
post service head injury.  38 U.S.C.A. § 5103A(D); 38 C.F.R. 
§ 3.159(c)(4).
 
Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should obtain an addendum from 
the VA clinician that conducted the 
veteran's March 2004 neurological 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, to include the reports of the June 
1993 and March 1994 CT scans, the 
clinician should be asked to opine 
whether the veteran has a seizure 
disorder, blackouts, and/or other 
residuals of a head injury (other than 
headaches).  If so, the clinician should 
opine whether it is at least as likely as 
not (50 percent or greater) that such 
disability that is currently present 
began during or is causally linked to any 
incident of service.  The clinician is 
advised that an opinion of "more 
likely" or "as likely" would support 
the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.          
 
2.  The RO should obtain an addendum from 
the VA clinician that conducted the 
veteran's February 2004 psychiatric 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, to include the reports of the June 
1993 and March 1994 CT scans, the 
clinician should be asked to opine 
whether the veteran has organic brain 
syndrome.  If so, the clinician should 
opine whether it is at least as likely as 
not (50 percent or greater) that any such 
disability began during or is causally 
linked to any incident of service.  The 
clinician is advised that an opinion of 
"more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.          

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
with consideration of all of the evidence 
obtained since the issuance of a 
supplemental statement of the case in 
November 2004.

5.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the November 
2004 Supplemental Statement of the Case.  
A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

